Citation Nr: 9911957	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an increased rating for right tarsal 
tunnel syndrome, currently evaluated as 10 percent disabling, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1998).

2.  Entitlement to an increased rating for left tarsal tunnel 
syndrome, currently evaluated as 10 percent disabling, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1998).

3.  Entitlement to compensable rating for hemorrhoids, to 
include the issue of whether a timely notice of disagreement 
was filed.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1982. 

The issues on appeal arise from a July 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  By this rating decision, 
the RO confirmed a 10 percent rating for right tarsal tunnel 
syndrome, a 10 percent rating for left tarsal tunnel 
syndrome, and a noncompensable rating for hemorrhoids.


REMAND

In a written statement filed in December 1997, the veteran 
appears to seek a reopening of her previously denied claim 
concerning service connection for residuals of exposure to 
cold weather.  This issue is inextricably intertwined with 
the issues pertaining to the rating to be assigned the 
service connected neurological disorder since it affects the 
same anatomical area.  The RO should address this issue.

In a letter received from the veteran dated in May 1993, she 
appearsto indicate that she wanted her attorney, Helen T. 
McFadden, to represent her in this appeal.  However, there is 
no power of attorney for Ms. McFadden.  This matter should be 
clarified with the veteran. 

As noted above, by its July 1992 rating decision, the RO, in 
pertinent part, denied a compensable rating for service 
connected hemorrhoids.  The undersigned is unable to locate 
any record of notification of this decision to the veteran.  
The veteran specifically referenced this condition in a 
written statement filed in June 1993.  The question arises as 
to whether the veteran was in fact notified of the decision 
and whether her June 1993 statement may be considered a 
notice of disagreement.  If so, this matter must be 
referenced in a statement of the case, and the veteran must 
be given the opportunity to respond.  

Concerning the claims related to the veteran's right and left 
tarsal tunnel syndromes, the veteran should be notified of 
the importance of participating in the EMG study which was 
ordered by the examiner to determine the manifestations of 
the service connected disability.  For this reason and 
because of the need to ensure compliance with the mandates 
set forth in DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Board concludes that a new VA examination is necessary.  In 
that case, the U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (herein "the Court") held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

In the present case, the veteran has asserted that the pain, 
stiffness, and weakness resulting from her right and left 
tarsal tunnel syndromes has affected her ability to walk, 
run, jump, and stand.  The veteran underwent peripheral nerve 
examinations in July 1997 and September 1997.  However, the 
examination reports do not fully satisfy the mandates set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the examiners did not indicate whether pain 
would significantly limit functional ability when the 
veteran's ankle joints were used repeatedly over time.  The 
examiners also did not express the veteran's disabilities 
during flare-ups in terms of additional range of motion.  
Therefore, a new examination is necessary to fully evaluate 
the veteran's claims.  

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and 
she should be afforded an opportunity to cooperate with the 
request for a new examination.  However, the Board stresses 
to the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with her claims for increased rating, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
RO should advise the veteran that failure to report, without 
good cause, for an examination scheduled in connection with 
claims for increased rating shall result in denial of those 
claims.  38 C.F.R. § 3.655 (1998).  

The most recent treatment records regarding the veteran were 
received by the RO in November 1994.  To ensure that the 
veteran's claims will receive a fully informed evaluation, 
clinical data taking into account the condition of the 
veteran's legs, since November 1994, should be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998).

The Board further notes that veteran has repeatedly indicated 
in written statements that her right and left tarsal tunnel 
syndromes interfere with her ability to work.  While the RO 
cited 38 C.F.R. § 3.321 in its December 1997 statement of the 
case, it does not appear from the evidence that the RO has 
actually considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the 
veteran's right and left tarsal tunnel syndromes.  Under 
Fisher v. Principi, 4 Vet.App. 57, 60 (1993), the question of 
extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned.  
Further, under Floyd v. Brown, 9 Vet.App. 88 (1996), although 
the Board may be obliged to raise the issue of potential 
extraschedular consideration, based upon a liberal reading of 
the documents and oral testimony of record, and make a 
preliminary assessment regarding the applicability of 38 
C.F.R. § 3.321(b)(1), see Smallwood v. Brown, 10 Vet.App. 93 
(1997), the Board cannot make that determination in the first 
instance.

Moreover, in Spurgeon v. Brown, 10 Vet.App. 194 (1997), the 
Court concluded that a remand was required due to the Board's 
failure to notify the appellant in that case that he was 
responsible for furnishing employment records to support his 
claim that his service-connected wrist disability affected 
his employment.  The Court noted that one of the criteria for 
purposes of determining whether to award an extraschedular 
rating in "exceptional" cases under 38 C.F.R. § 3.321(b)(1) 
is a showing that a disability causes "marked interference 
with employment".  In Spurgeon, the appellant testified that 
his wrist condition had "quite disturbed" his work and that 
he had missed 800 hours of work at the U.S. Postal Service.  
There was no evidence in the record, however, that VA ever 
attempted to secure the appellant's employment records and no 
evidence that VA ever notified the appellant that he had the 
ultimate responsibility of furnishing the records.  In this 
regard, the Court noted that if VA (for whatever reason) 
could not or would not request the veteran's employment 
records, it had, at a minimum, an obligation to advise the 
appellant of their relevance to his claim.  38 C.F.R. § 
3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a remand 
was required.

In the present case, the RO has not formally attempted to 
secure the veteran's employment records or notify the veteran 
of her ultimate responsibility in furnishing these most 
relevant records in relation to the claim for extraschedular 
benefits under 38 C.F.R. § 3.321 (b) (1998).  The RO has also 
not advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  Therefore, the issue of 
entitlement to an extraschedular evaluation is not ripe for 
appellate review and must be Remanded for due process 
requirements.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Inquiry should be made of the veteran 
as to whether she wishes attorney Helen 
T. McFadden to represent her in this 
matter.  If so, she should be furnished 
with the necessary forms to accomplish 
this.  In the event of representation by 
the attorney, the attorney should be sent 
copies of all relevant documents so that 
she may prepare argument on behalf of the 
veteran.  If an attorney is selected for 
representation, the actions below should 
be requested through the veteran's 
attorney.

2.  The RO should inform the veteran that 
it will consider the issue of whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for residuals of frostbite.  
She should be notified of the right to 
submit evidence and argument in support 
of her claim and to have a hearing on 
this issue.  Following the issuance of a 
Supplemental Statement of the Case on 
this matter, the RO should notify the 
veteran of the need to file a substantive 
appeal if the Board is to address this 
matter.

3.  The RO should determine whether 
proper notification of the July 1992 
denial of a compensable rating for 
hemorrhoids was furnished the veteran.  
If not, consideration should be given to 
this fact.  The RO should also determine 
whether a timely notice of disagreement 
was filed in relation to the July 1992 
denial of a compensable rating for 
hemorrhoids.  Specifically, it should be 
determined whether the written statement 
from the veteran dated in June 1993 may 
be considered as a notice of 
disagreement.  If so, a Supplemental 
Statement of the Case should be issued on 
this matter, and the veteran should be 
given the opportunity to respond.

4.  The RO should obtain the names and 
addresses of all private medical care 
providers, if any, who have treated the 
veteran for complaints related to her 
service-connected right and left tarsal 
tunnel syndromes since November 1994.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file.  

5.  The RO should also advise the veteran 
in writing that she may submit proof of 
marked interference with her employment, 
to include employment records documenting 
time lost from employment since 1992 due 
to her right and left tarsal tunnel 
syndromes.  (Note:  the right and left 
extremity should be discussed 
separately.)  She should also be 
requested to submit evidence of frequent 
periods of hospitalization for her tarsal 
tunnel syndromes in support of her claims 
for extraschedular evaluation.  Moreover, 
the veteran should submit an up-to-date 
employment history since 1992.  Any 
medical evidence submitted by the veteran 
in this regard should be permanently 
associated with the claims file.  If the 
veteran needs assistance in obtaining 
these records, she should notify the RO.  
The RO should thereafter attempt to 
obtain the identified evidence.

6.  Any pertinent VA medical records 
documenting treatment of the veteran's 
symptoms of service-connected right and 
left tarsal tunnel syndromes since 
November 1994, which have not already 
been associated with the claims file, 
should be obtained and made of record. 
 
7.  Upon completion of the above 
development, the RO should schedule the 
veteran for orthopedic and neurological 
examinations.  The veteran should be 
notified of the date, time, and place of 
the examinations in writing, and a copy 
of this notification should be included 
in the claims folder.  The RO should 
advise the veteran that, pursuant to 
federal regulations, failure to report 
for these examinations, without good 
cause shown, will result in the denial of 
her claims for increased ratings.  A copy 
of this notification letter should be 
forwarded to the veteran's representative 
and also should be associated with the 
claims file.  

8.  Following completion of the above 
actions, the veteran should be afforded 
VA orthopedic and neurological 
examinations to determine the severity of 
her right and left tarsal tunnel 
syndromes.  The claims folder, including 
this Remand, must be made available to 
the examiners for review before the 
examinations.  All indicated tests and 
studies should be accomplished.

The neurological examiner should:

Note whether the veteran has 
paralysis of the anterior tibial 
nerve (deep peroneal), and if so, 
the severity of any such paralysis 
and the manifestations referable 
thereto should be discussed.  The 
range of plantar flexion should be 
noted.  It should also be noted 
whether the veteran can adduct the 
foot, flex and separate her toes or 
move the muscles in her sole.  If 
complete paralysis of this nerve is 
not present, the examiner should 
classify any paralysis as mild, 
moderate or severe.  Nerve 
conduction and EMG tests should be 
conducted, and the importance of 
participating in such tests should 
be stressed to the veteran.

The orthopedic examiner should:  

a.  Provide the ranges of motion in 
degrees of the veteran's ankles.  

b. Indicate whether the veteran's 
ankles exhibit weakened movement, 
excess fatigability, or 
incoordination attributable due to 
the service-connected neurological 
disability.  These determinations 
must be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  If any 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.

c.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the veteran's ankles are 
used repeatedly over time.  This 
determination must also be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  If these 
determinations cannot be made, the 
examiner should indicate the 
reason(s) why.
 
d.  A work history since 1992 should 
be taken by the examiner.  Any time 
lost from gainful employment due to 
the right and left tarsal tunnel 
syndromes should be reported. 

9.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

10.  Following the completion of the 
foregoing, the RO should review the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative (if any) should be 
furnished a supplemental statement of the 
case, to include the provisions of 
38 C.F.R. § 3.655, if applicable.  The RO 
should also consider whether the criteria 
for submission for assignment of an 
extraschedular evaluation for right 
tarsal tunnel syndrome and left tarsal 
tunnel syndrome, pursuant to 38 C.F.R. § 
3.321(b)(1), are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, the 
supplemental statement of the case should 
summarize the evidence submitted in this 
regard, as well as any applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and her 
representative (if any) should be 
afforded an opportunity to respond to the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
obtain additional medical information and ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


